Order filed March 13, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00804-CV
                                     ____________

         M.B. "BENNY" DANESHJOU, INDIVIDUALLY AND AS THE
       REPRESENTATIVE OF DANESHJOU COMPANY, INC., Appellant

                                             V.

       ROBERT H. BATEMAN AND BATEMAN/PUGH, P.L.L.C., Appellee


                        On Appeal from the 129th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-49701


                                        ORDER

       Appellant's brief was due March 2, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before April 12, 2012, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                           PER CURIAM
Do Not Publish.